DETAILED ACTION
This is responsive to the RCE filed 02 June 2022.
Claims 1-20 remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02 June 2022 have been fully considered but they are not persuasive. 
Applicant argues:
The cited references do not appear to disclose or suggest the amended independent claims, e.g., “learning from prior attempts of automatically inserting and associated audience responses, wherein automatically inserted content determined to be useful based on learning is retained as part of a default presentation material.”
The Examiner respectfully disagrees. Kanevsky explicitly discloses learning from prior attempts of automatically inserting and associated audience responses (“The Live Presentation Manager Service inserts the identified adjustment candidates to the ongoing user's presentation in real time and updates the Presentation Database (404), the Presentation Modification Database (204) and User Account Module (206) accordingly”, [0094], see also “the Presentation Modifier detects audience behavior deviations, indexes the audience interest, determines causes and effects, and defines a correct adjustment to be applied to the user's presentation in real time. Then the Presentation Modifier stores all parameters into a Random Access Memory (RAM) or equivalent (not shown here) located in the Presentation Modification Database (204)”, [0046]), wherein automatically inserted content determined to be useful based on learning is retained as part of a default presentation material (“The Presentation Modifiers archives all necessary parameters related to the user's presentation to the Presentation Database (404), the Presentation Modification Database (204) and User Account Module (206) to serve as reference for a future show”, [0098]).
All of Applicant’s arguments have been addressed and they are unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky et al. (US PGPub 2009/0138332) in view of Smith et al. (US PGPub 2014/0165087).
Claim 1:
Kanevsky discloses a method comprising: 
monitoring a viewer of a presentation material during a presentation (“monitoring a live presentation in accordance with a targeted audience in real time”, [0031], see also “information on the biometry of the audience is collected from different sensors (Sensors) that are located in a conference room or forum or equivalent, such as cameras and microphones or other kinds of biometrics system capture”, [0036]); 
based on the monitoring, determining new content for insertion into the presentation material; and automatically inserting the new content to the presentation material (“interprets the information on the biometry related to the audience, makes a decision, launches an action and provides the Live Presentation Manager System (104) with the adequate presentation adjustments accordingly. For example, if the biometrics sensors detect that the audience is falling asleep, the Live Presentation Manager Service (108) automatically inserts an adequate attractiveness, like a joke between diagrams and objects in the user's presentation to make the presentation more attractive.”, [0038]), the method further comprising learning from prior attempts of automatically inserting and associated audience responses (“The Live Presentation Manager Service inserts the identified adjustment candidates to the ongoing user's presentation in real time and updates the Presentation Database (404), the Presentation Modification Database (204) and User Account Module (206) accordingly”, [0094], see also “the Presentation Modifier detects audience behavior deviations, indexes the audience interest, determines causes and effects, and defines a correct adjustment to be applied to the user's presentation in real time. Then the Presentation Modifier stores all parameters into a Random Access Memory (RAM) or equivalent (not shown here) located in the Presentation Modification Database (204)”, [0046]), wherein automatically inserted content determined to be useful based on learning is retained as part of a default presentation material (“The Presentation Modifiers archives all necessary parameters related to the user's presentation to the Presentation Database (404), the Presentation Modification Database (204) and User Account Module (206) to serve as reference for a future show”, [0098]).
Kanevsky does not explicitly disclose wherein the new content includes at least a caption associated with the presentation material, the caption automatically generated for explaining the presentation material based on the monitoring of the viewer, wherein the determining new content further includes determining a location in the presentation material to insert the new content based on the monitoring of the viewer.
In a similar system inserting new content in presentation material presented to a user, Smith discloses wherein the new content includes at least a caption associated with the presentation material, the caption automatically generated for explaining the presentation material based on monitoring of the viewer, wherein determining new content further includes determining a location in the presentation material to insert the new content based on the monitoring of the viewer (“if audience feedback received by feedback analysis module 114 indicates that the audience wants more description for presentation element 1, indicated in the table as "+E1", optional slides 101, 102, and 103, residing in presentation store 116, can be inserted after slide 2”, [0029]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of Kanevsky’s new content including at least a caption associated with the presentation material, the caption automatically generated for explaining the presentation material based on monitoring of the viewer, and wherein the determining new content further includes determining a location in the presentation material to insert the new content based on the monitoring of the viewer in order to present to the viewer more information about a particular topic based on a feedback from the viewer (see Smith, [0029]). 
Claim 2:
Kanevsky in view of Smith discloses the method of claim 1, wherein the automatically inserting the new content to the presentation material includes automatically inserting the new content while the presentation material is being presented (Kanevsky, [0038], see also [0017]).
Claim 3:
Kanevsky in view of Smith discloses the method of claim 1, wherein the monitoring of the viewer includes at least receiving data streams from at least one device configured to monitor the viewer (Kanevsky, [0036]).
Claim 4:
Kanevsky in view of Smith discloses the method of claim 3, wherein the data streams include at least an audio data stream representing sounds of the viewer made during the presentation (Kanevsky, [0036], see also [0015]).
Claim 5:
Kanevsky in view of Smith discloses the method of claim 3, wherein the data streams include at least a video data stream representing video images of the viewer taken during the presentation (Kanevsky, [0036], see also [0062]).
Claims 8-12:
Kanevsky in view of Smith discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform (Smith, [0011] and [0016]) the steps of process claims 1-5 as shown above.
Claims 15-19:
 	Kanevsky in view of Smith discloses a system comprising: a hardware processor (processing means); a memory device (storing means) ([0020]), the hardware processor configured to at least perform the steps of process claims 1-5 as shown above. 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky et al. (US PGPub 2009/0138332) in view of Smith et al. (US PGPub 2014/0165087), Flores et al. (US PGPub 2016/0011729) and Nahman et al. (US PGPub 2017/0206913).
Claim 6:
Kanevsky in view of Smith discloses the method of claim 1, but does not explicitly disclose: monitoring a state of a presenter of the presentation material during the presentation; intercepting the presenter's speech; determining whether the intercepted presenter's speech is below a threshold confidence level; and responsive to determining that the intercepted presenter's speech is below the threshold level, automatically adjusting the presenter's speech by voice synthesis and outputting the adjusted presenter's speech to the viewer.
In a similar presentation system providing presentation material, Flores discloses monitoring a state of a presenter of the presentation material during the presentation; intercepting the presenter's speech; determining whether the intercepted presenter's speech is below a threshold confidence level; and responsive to determining that the intercepted presenter's speech is below the threshold level, notifying the presenter (“presenter 114 voice levels can be analyzed to determine suitable voice thresholds (e.g., decibel level) for the presenter 114. In the instance, when presenter 114 voice level (e.g., loudness, softness) lies outside the thresholds, a notification 162 can be presented. For example, when the presenter 114 is speaking too softly, notification 162 can alert the presenter 114 to the audience's inability to hear the presenter 114”, [0039]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of monitoring a state of a presenter of Kanevsky’s presentation material during the presentation; intercepting the presenter's speech; determining whether the intercepted presenter's speech is below a threshold confidence level; and responsive to determining that the intercepted presenter's speech is below the threshold level, notifying the presenter in order to alert the presenter that the audience may not be clearly hearing the presentation therefore giving the presenter a chance to adjust the speech’s characteristics such as loudness (see Flores, [0039]). 
Kanevsky in view of Smith and Flores does not explicitly disclose automatically adjusting the presenter's speech by voice synthesis and outputting the adjusted presenter's speech to the viewer.
In a system detecting speech characteristics similarly to Flores (“detect one or more acoustic characteristics in a voice sample 112 that are indicative of an emotional state”, [0028]), Nahman discloses automatically adjusting a user’s speech by voice synthesis and outputting the adjusted speech to another user (“determine an emotional state associated with a user and then modify one or more acoustic characteristics of a voice sample acquired from the user based on the emotional state. More specifically, acoustic characteristics of a voice sample, such as the pitch, vocal quality, timbre, vocal perturbation, voice intonation, loudness, prosody, speech pattern, and/or speech rate of the voice sample, may be modified to enhance, reduce, and/or change the affect of the voice sample. The modified voice sample is then outputted to the person with whom the user is communicating”, [0017]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of automatically adjusting the presenter's speech by voice synthesis and outputting the adjusted presenter's speech to the viewer in order to enhance the presenter’s speech by automatically changing its acoustic characteristics (e.g. making the speech louder) by when a determined emotional state of the user warrants the automatic change (see Nahman, [0017]).
Claim 13:
 	Kanevsky in view of Smith, Flores and Nahman discloses the computer program product of claim 8, wherein the device is further caused to at least perform the steps of process claim 6 as shown above. 
Claim 20:
 	Kanevsky in view of Smith, Flores and Nahman discloses the system of claim 15, wherein the hardware processor is further configured to at least perform the steps of process claim 6 as shown above. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky et al. (US PGPub 2009/0138332) in view of Smith et al. (US PGPub 2014/0165087), Flores et al. (US PGPub 2016/0011729), Nahman et al. (US PGPub 2017/0206913) and Allam et al. (US PGPub 2015/0348569).
Claim 7:
Kanevsky in view of Smith, Flores and Nahman discloses the method of claim 6, wherein the determining whether the intercepted presenter's speech is below a threshold level includes detecting pitch level in the presenter's speech, and determining whether the presenter's pitch level is below the threshold confidence level (Nahman, [0017], see also [0020]).
Kanevsky in view of Smith, Flores and Nahman does not explicitly disclose detecting tremor levels in the presenter's speech, and determining whether the presenter's tremor level are below the threshold confidence level.
In a system detecting speech characteristics to determine emotional state similarly to Nahman, Allam discloses detecting not only pitch but also tremor (“voice interpretation may detect a tremor, increase in pitch, increase/decrease in articulation speed, etc. to identify an emotional state of the speaking person”, [0028]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of detecting tremor level in Nahman’s user's speech, and determining whether the tremor levels are below the threshold confidence level because tremors indicate emotional states such as nervousness (see Allam, [0028]).
Claim 14:
 	Kanevsky in view of Smith, Flores, Nahman and Allam discloses the computer program product of claim 13, wherein the device is further caused to at least perform the steps of process claim 7 as shown above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657